UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6348


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

CHARLES DOGAN, JR., a/k/a Chuckie Dogan,

                      Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:96-cr-00066-1)


Submitted:   June 21, 2012                    Decided:   June 26, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Dogan, Jr., Appellant Pro Se. Monica Kaminksi Schwartz,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles Dogan, Jr., appeals the district court’s order

adopting the recommendation of the magistrate judge and denying

his   petition   for    writ   of   mandamus.        Dogan   also    appeals   the

denial of his motion to reconsider the order.                 We have reviewed

the record and find no reversible error.              Accordingly, we affirm

for the reasons stated by the district court.                 United States v.

Dogan, No. 2:96-cr-00066-1 (S.D.W. Va. Dec. 15, 2011 & Jan. 27,

2012).     We    deny    Dogan’s     motion     to    inspect       all   recorded

statements of court hearings.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                          AFFIRMED




                                       2